DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what the word, “only” modifies.  Following are the possibilities: 
‘grants,’ ‘the second user,’ and ‘the ability to add information.’  For the purpose of proceeding with the prior-art examination, ‘the second user,’ is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR101075897B1).

computational machinery configured to execute logic instructions via at least one processor;
a data repository comprising a plurality of records (p73: plurality of QR codes owned by the purchaser, p74: storing the information in the account); 
a code module comprising 
a code generation tool (fig 1: 11, p68: the QR code must be generated by the generation module 11) comprising logic to generate a unique quick response code that associates the item of interest with a record in the data repository; 
an information modification tool (fig 3) comprising logic to access, view, and modify information associated with the record; and 
wherein the system prompts a first user (fig 1: 20, p70: the vendor 20) to share the quick response code (fig 6: s12, p68: The selling step (S12) is a step of distributing and selling the QR code display material 30) and the associated record with a second user who has interest in the item (p9: the purchaser, p71: the purchaser who has purchased the QR code).
	Re Claim 2: Park discloses the quick response code system of claim 1, wherein the quick response code is reusable, may be removed from an item and may be reassigned to another item of interest (p46: a plurality of QR code displays detachably arranged).
	Re Claim 3: Park discloses the system of claim 1, wherein the system includes logic to permit selectively storing the quick response code on a public, private or semi-
Re Claim 5: Park discloses the system of claim 1, wherein the information associated with the record comprises header information including photographs, the name of the item and a description of the item (figs 3-5, Examiner: particularly in fig 3, 4 for photographs, 1 for the name of the item, and 3 for a description of the item).
Re Claim 6: Park discloses the system of claim 1, further comprising a content modification tool including logic to access, view, and modify content about the item of interest (fig 3: 60).
Re Claim 7: Park discloses the system of claim 6, wherein the content comprises text (fig 3: 3), video (fig 3: 5), pictures (fig 3: 4) and audio (figs 3-5, p85: a movie trailer video, a singer's music video, a funny video, etc).
Re Claim 8: Park discloses the system of claim 1, wherein the system includes a transfer rights module (fig 1: 20) comprising logic that prompts a user (p72: the sales clerk of the vendor 20, Examiner: the very presence of the sales clerk and/or the vendor 
Re Claim 10: Park discloses the system of claim 1, further comprising a user rights assignment module, comprising logic configured to allow the first user to grant the second user selective ability to access, view, and modify information associated with the record (fig 1: 20, fig 3, p1: selling the QR code together with an access right to a QR code management site that enables editing and storage) dependent upon the first user's selection of one of owner, manager and contributor rights for the second user (Examiner: the second user’s selective ability to access, view, and modify is dependent upon the first user's selection of owner rights for the second user.  The limitation, “owner, manager and contributor rights” are given their plain meaning under a broadest reasonable interpretation (BRI).  See MPEP 2111.01.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101075897B1) in view of FARHA (WO 2016089927 A1).
Re Claim 4: Park discloses the system of claim 3.

FARHA however discloses that a quick response code is stored on a private data repository, and wherein only specific user may access record associated with the quick response code from the private data repository (p61: stickers 200 that contain QR codes 300 that are paired with a private repository 700.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of FARHA in the system of Park for the purpose of restricting access to the private data to authorized users only.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101075897B1) in view of APA (Admitted Prior Art, prior Official Notice).
Re Claim 9: Park discloses the system of claim 1, wherein the quick response code generation tool initially generates quick response codes that are associated with default records (p43: filled with 'temporary' information, p76: The exemplary information… included as an example).
However, Park does not disclose that the default records are blank records.
APA discloses that blank records are well known.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate APA in the .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101075897B1) in view of Gunaratne (US 20150193492 A1).
Re Claim 11: Park discloses the system of claim 10, wherein the user rights assignment module further comprises logic that grants the second user the ability to add, edit or delete any information associated with the record (fig 3, p76: deleted or modified), when the first user selects rights.
However, Park does not disclose that the rights are manager rights.
Gunaratne however discloses that the rights are manager rights (Page 10: the access level for the electronic document comprises one of the group of: editor, reviewer, and viewer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of Gunaratne in the system of Park for the purpose of allowing second user to manage information associated with the record such as adding, editing or deleting information associated with the record.
Re Claim 12: Park discloses the system of claim 10, wherein the user rights assignment module further comprises logic that only grants the second user the ability to add information associated with the record (fig 3, fig 6: S13, Examiner: As indicated previously “only” is assumed to modify “the second user.”  Park discloses logic that only 
However, Park does not disclose that the rights are contributor rights.
Gunaratne however discloses that the rights are contributor rights (fig 7: 704, Page 10: the access level for the electronic document comprises one of the group of: editor, reviewer, and viewer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching of Gunaratne in the system of Park for the purpose of allowing second user to add information associated with the record.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR101075897B1) in view of Lejeune (US 20160335687 A1).
Re Claim 13: Park discloses the system of claim 1.
However, Park does not disclose a scanner module comprising logic to scan the quick response code and search the data repository for the record associated with the item of interest.
Lejeune however discloses a scanner module comprising logic to scan the quick response code and search the data repository for the record associated with the item of interest (abst: Further, the consumers can scan the advertised QR code or search for the product in the inventory database).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teaching 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive in part and are moot in view of new ground of rejection in part.
Previous 112 rejection on Claim 4 has been overcome; and thus is withdrawn.
Claim(s) 1-3, 5-8, and 10 is/are rejected now under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR101075897B1).
  While making the 102(a)(1) rejection via the previously cited reference, Park, further explanations for the rejections are provided in the relevant sections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAE W KIM/           Examiner, Art Unit 2887 

/THIEN M LE/           Primary Examiner, Art Unit 2887